DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 6, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 3 recites the broad recitation mean particle size less than 100 micrometers, and the claim also recites “optionally a mean particle size between 20 and 50 micrometers” which is the narrower statement of the range/limitation. It is noted that the narrower limitation is optional however, in the 
In the present instance, claim 6 recites the broad recitation between 45wt% and 85wt%, and the claim also recites “optionally …between 67wt% and 76wt%” which is the narrower statement of the range/limitation. It is noted that the narrower limitation is optional, however, in the instance that it is required, the claim contains a broad and narrow range and thus raises an issue. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 5, 8, 9, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. US 2006/0198924.
Regarding claim 1, Song discloses a method of applying a sugar film coat to centers ([0009]), the method comprising a coating cycle to impart a coated layer to produce sugar film coated centers ([0028]) which coating cycle comprises a) intermixing the centers in a coating vessel (the method can comprise rotating the confectionery while the coatings are applied) ([0019], [0066], [0068], [0108]), b) applying drying gas through the coating vessel wherein the drying gas obviously provides a drying rate of moisture removal in the coating vessel ([0107], [0068]), c) spraying a wet sugar syrup ([0023], [0024]) at a spraying rate ([0067], [0103], [0111]), in an atomized state (Song teaches the syrup can be applied by spraying and teaches a spray device for applying coatings includes an atomizing spray nozzle, the syrup is obviously wet) ([0067]) onto the centers while intermixing the centers ([0108]) and while applying drying gas around the centers in the coating vessel ([0107]) to obviously produce wet coated centers having a wet coat (once a coating of syrup is applied to the center the wet centers are tumbled…) ([0100]), wherein the sugar syrup comprises a crystallizing sugar (sugar syrup) ([0058]) and wherein the spraying rate obviously provides a moisture addition rate higher than the drying rate in the coating vessel (since the coating method allows the syrup to coat the center and the coated center subsequently must be further dried, it is obvious that the spraying rate provides a moisture addition rate higher than the drying rate in the coating vessel when the coating is applied) and d) after forming the wet coated center reducing the spraying rate or stopping the spraying of the wet sugar syrup, while applying the drying gas to allow the moisture addition rate to be slower than 
Regarding claim 5, claim 5 differs from Song in the recitation that the coated sugar film of each of the cycles specifically provides a coating thickness between 10 and 40 micrometers when the coated sugar film is dried, however Song discloses that the thickness of the coating will vary greatly according to the preference of the practitioner of the invention and that it may be desirable to have a thick or thin coating ([0056], [0098]), therefore it would have been obvious to one of ordinary skill in the art to adjust the thickness of the sugar film of each of the cycles based on the preference of the practitioner and depending upon the needs for a particular confection.
Regarding claim 8, Song discloses a method of applying a sugar coating to centers ([0009], [0028]), the method comprising a coating cycle, which coating cycle comprises a) intermixing the centers in a coating vessel (the method can comprise rotating the confectionery while the coatings are applied) ([0019], [0066], [0068], [0108]), b)  applying drying gas around the centers, wherein the drying gas obviously provides a drying rate of moisture in the coating vessel (the method can comprise supplying a drying air flow to the confectionery while the coating layers are applied) ([0107]), and c) spraying a wet sugar syrup ([0023], [0024]) at a spraying rate ([0067]), in an atomized state (Song teaches the syrup can be applied by spraying and teaches a 
Song discloses that the covered centers are further coated with an outer coat layer using an outer coating method (it may be desirable to complete the coating process by using one or more conventional non-molten coating in order to provide a final product with a smooth surface) ([0061]), which outer coating method comprises:
i)    intermixing the covered centers in a second coating vessel (the method can comprise rotating the confectionery while the coating layers are applied) ([0019]);
ii)    applying second drying gas through the second coating vessel, wherein the drying gas obviously provides a second drying rate of moisture removal in the second coating vessel ([0107]);
iii)    spraying the wet sugar syrup ([0023], [0024]) at the second spraying rate ([0067]), in an atomized state (Song teaches the syrup can be applied by spraying and teaches a 
Regarding claim 9, Song discloses that the wet sugar syrup comprises a crystallizing sugar and water ([0058], [0094]).
Regarding claim 11, Song does not specifically disclose that multiple coating vessels are used for the different coating steps and therefore it is obvious that Song 
Regarding claim 19, Song discloses that the coating cycle is repeated (in general a plurality of layers is obtained by applying single coats, allowing the layers to dry and then repeating the process) ([0098]).
Claims 2-3, 6, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. US 2006/0198924 in view of Benjamin et al. US 2008/0026131.
Regarding claim 2, claim 2 differs from Song in the recitation that the method specifically comprises a step of repeating one or more of the coating cycles with a wet sugar syrup further comprising a colorant, however Song discloses that that the syrup composition can be any suitable syrup composition for coating confectioneries ([0063], [0058], [0103]) and Benjamin discloses a syrup composition for coating confectioneries can comprise a colorant ([0124], [0125]), therefore it would have been obvious to one of ordinary skill in the art to have modified Song such that the method specifically comprises a step of repeating one or more of the coating cycles with a wet sugar syrup further comprising a colorant, in order to enhance the appearance of the coating, since Song teaches the use of any suitable syrup composition for coating confectioneries and Benjamin teaches such a sugar syrup composition comprising a colorant is suitable for coating confectionery centers. 
Regarding claims 3, claim 3 differs from Song in the recitation that the atomized sugar syrup has a mean particle size less than 100 micrometers, and differs from Song 
Benjamin discloses coating confectioneries with a sugar syrup using an atomizer and discloses that the droplets can have a volume mean diameter of about 15 to 400 microns ([0033], [0034], [0100]). Benjamin discloses performing the coating process under conditions effective to uniformly coat the confections ([0025]). Benjamin discloses that because the process generates a fine mist or fog of syrup particles targeted at the rotating bed of confections, the centers are coated relatively quickly with the least amount of tumbling ([0103], [0106], [0108]). It would have been obvious to one of ordinary skill in the art to modify the atomized sugar syrup of Song to specifically have a mean particle size less than 100 micrometers, and a mean particle size between 20 and 50 micrometers as taught by Benjamin in order to provide conditions effective to uniformly coat the confections with the syrup and coat the confections relatively quickly with the least amount of tumbling.
Regarding claims 6, claim 6 differs from Song in the recitation that the wet sugar syrup specifically comprises between 45wt% and 85wt% of the crystallizing sugar. Claim 6 differs from Song in the recitation that the wet sugar syrup comprises between 67wt% and 76wt% of the crystallizing sugar. However it is noted that Song discloses that that the syrup composition can be any suitable syrup composition for coating confectioneries ([0063], [0058], [0103]) and Benjamin discloses a sugar syrup composition for coating confectioneries can comprise crystallizing sugar in an amount ranging from about 67% to about 75% by weight of the syrup ([0133]), therefore it would have been obvious to one of ordinary skill in the art to have modified the wet sugar 
Regarding claim 9, it is noted that Song discloses that the wet sugar syrup comprises a crystallizing sugar and water ([0058], [0094]). Regarding the optional limitation, claim 9 differs from Song in the recitation that the wet sugar syrup comprises a colorant. However Song discloses that that the syrup composition can be any suitable syrup composition for coating confectioneries ([0063], [0058], [0103]) and Benjamin discloses a syrup composition for coating confectioneries can comprise a colorant ([0124], [0125]), therefore it would have been obvious to one of ordinary skill in the art to have modified the wet sugar syrup of Song to comprise a colorant, in order to enhance the appearance of the coating and since Song teaches the use of any suitable syrup composition for coating confectioneries and Benjamin teaches such a sugar syrup composition comprising a colorant is suitable for coating confectionery centers.
Regarding claim 12, claim 12 differs from Song in the recitation that the spraying rate and the second spraying rate specifically have one common rate.
Benjamin discloses performing multiple coating steps with a sugar syrup using an air atomized spray nozzle and discloses that for the multiple coating steps that the spraying rate of the first step and second spraying step specifically have one common rate (sprayed at a rate of 0.44 pounds per min on the centers using an air atomized spray nozzle ([0169] the next phase of sugar coating was started …the syrup application rate remained at 0.44 pounds per minute). It would have been obvious to 
Regarding claim 13, Song discloses that the drying gas and second drying gas are applied at a common rate ([0018], [0101]). In the event claim 13 could be construed as differing from Song in the recitation that the drying gas and the second drying gas are specifically applied at one common rate, Benjamin discloses performing drying steps for multiple different coating applications at a common rate (the air volume blown onto the plurality of confection ranging from about 1.5 to about 20 cubic feet per minute per pound of confection) ([0025]-[0026]). It would have been obvious to one of ordinary skill in the art to modify Song such that the drying gas and second drying gas are applied at a common rate as taught by Benjamin since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness.
Response to Arguments
Applicant's arguments filed 09/28/2021 have been fully considered but they are not persuasive. 
Applicant argues that Song does not teach or suggest that the drying rate with respect to the rate of moisture addition. Applicant argues that Song teaches drying air flow rate but does not mention the drying rate in relation to moisture addition. Applicant argues that Song focuses on applying molten polyol compositions as a coating for confectioneries. Applicant argues that the polyols are liquefied by heat rather than by 
This argument has not been found persuasive, first it is noted that Song teaches the application of both molten polyol as well as application of a syrup composition to the center and Song discloses that a syrup composition generally refers to a solution made by dissolving a powdered composition in liquid ([0040], [0041], [0058], [0063], [0103]), therefore Applicants arguments that Song relies on temperature rather than moisture addition to coat confectioneries has not been found convincing. Further while Song does not explicitly recite that the spraying rate is higher than the drying rate in the coating vessel, since the coating method allows the syrup to coat the center and the coated center subsequently must be further dried, it is obvious that the spraying rate provides a moisture addition rate higher than the drying rate in the coating vessel when the coating is applied.
Applicant argues that Song is focused on coating gum with regular shapes and Benjamin teachings coating irregular shaped confections which have different considerations and therefore it would not be obvious to use Benjamin to modify Song.
This argument has not been found convincing, Benjamin and Song are in the same field of endeavor and are both directed to coating of confectioneries with syrup compositions, and one of ordinary skill in the would have been reasonably motivated to consider the teachings of Benjamin.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roche-La-Garde WO 2004/080193 discloses that Panning and film coating apparatus and processes performed by them for coating centers are well known in the art. A typical panning or film coating apparatus comprises a coating pan and mechanisms for introducing a coating solution and a drying gas into the pan. In panning, for example, a mass of centers is introduced into the coating vessel. The mass of centers is then intermixed, a layer of the coating solution is applied to the centers, and the coating layer is dried with the drying gas. The coating may be dispersed by spraying or pouring the coating solution onto the mass of centers. Applying the coating solution while intermixing the mass of centers prevents the coated centers from adhering to each other, and helps insure uniformity. 
The drying gas, which is often air or dry air, may be introduced simultaneously with, or subsequent to, the application of the coating solution ([0007]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792